[DO NOT PUBLISH]




              IN THE UNITED STATES COURT OF APPEALS FILED
                                                  U.S. COURT OF APPEALS
                       FOR THE ELEVENTH CIRCUIT ELEVENTH CIRCUIT
                                                        MAY 19, 2008
                         ________________________
                                                     THOMAS K. KAHN
                                                          CLERK
                               No. 07-15363
                           Non-Argument Calendar
                         ________________________

                   D. C. Docket No. 07-00171-CR-01-JEC-1

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

                                    versus

LIMBANO GALINDO-LARA,
a.k.a. Jorge Fernandez Mendez,
a.k.a. Limbrano Galindo,
a.k.a. Jorge Garcia-Mendez,
a.k.a. Jorge Galindo-Mendez,

                                                  Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                       _________________________

                                 (May 19, 2008)

Before TJOFLAT, DUBINA and PRYOR, Circuit Judges.
PER CURIAM:

         Limbano Galindo-Lara pled guilty to being an alien who illegally re-entered

the United States after being removed, in violation of 8 U.S.C. § 1326(a) and

(b)(2), and the district court sentenced him to prison for a term of 37 months. He

now appeals his sentence, claiming that the court (1) erred by not eliciting

objections when it issued an amended judgment which changed his sentence;

(2) abused its discretion by not following the proper procedure when upwardly

departing from the Guidelines sentence range under U.S.S.G. § 4A1.3; and

(3) erred by imposing an unreasonable sentence. We address the first two claims;

in light of our disposition of this appeal, it is unnecessary to consider the third

claim.

         (1) Following the imposition of a sentence, the district court must elicit fully

articulated objections to the court’s findings of fact and conclusions of law. United

States v. Jones, 899 F.2d 1097, 1102 (11th Cir. 1990), overruled on other grounds,

United States v. Morrill, 984 F.2d 1136 (11th Cir. 1993) (en banc). If the court

fails to do this, which is the case here, “[a] remand is unnecessary . . . [if] the

record on appeal is sufficient to enable review.” United States v. Campbell, 473
F.3d 1345, 1347 (11th Cir. 2007). The record in this case on appeal is sufficient to



                                             2
enable meaningful review. See Campbell, 473 F.3d at 1347.

      (2) Galindo claims that the district court failed to follow the proper

procedure for imposing a departure, under U.S.S.G. § 4A1.3, in that it neglected to

conduct the required incremental inquiry by explicitly considering each higher

criminal history category and determining whether that category yielded an

appropriate sentence range. We generally review a district court’s upward

departure under § 4A1.3 for an abuse of discretion. United States v. Hernandez,

160 F.3d 661, 668 (11th Cir. 1998). A district court abuses its discretion if it

follows improper procedures in making a determination. Klay v. United

Healthgroup, Inc., 376 F.3d 1092, 1096 (11th Cir. 2004). “Typically, when a

defendant fails to object to an alleged error before the district court, we review the

argument only for plain error.” United States v. Johnson, 451 F.3d 1239, 1242

(11th Cir.), cert. denied, 127 S. Ct. 462 (2006). To preserve an objection, the

defendant must “clearly articulate a specific objection during sentencing.” United

States v. Zinn, 321 F.3d 1084, 1088 (11th Cir. 2003). However, where the court

fails to give the defendant an opportunity to raise an objection by not eliciting

objections following the imposition of the sentence, we have declined to review an

unpreserved issue only for plain error. See Johnson, 451 F.3d at 1242.

      Under U.S.S.G. § 4A1.3, an upward departure may be warranted if “reliable



                                           3
information indicates that the defendant’s criminal history category substantially

under-represents the seriousness of the defendant’s criminal history or the

likelihood that the defendant will commit other crimes.” The Guidelines

distinguish between guided and unguided departures. United States v. Gibson, 434
F.3d 1234, 1252 (11th Cir. 2006). Under § 4A1.3, the district court must make a

guided horizontal departure. Id. “When granting a departure under [§ 4A1.3], the

district court must discuss each criminal history category it passes over en route to

the category that adequately reflects the defendant’s past criminal conduct.” Id. at

1252-53 (quotation omitted); see United States v. Johnson, 934 F.2d 1237, 1239-

40 (11th Cir. 1991). Failure to follow this procedure is reversible error and

requires resentencing. See United States v. Huang, 977 F.2d 540, 543-44 (11th

Cir. 1992).

      Although Galindo may have not clearly articulated a specific objection to the

procedure the district court used in imposing the § 4A1.3 departure, we review this

issue for an abuse of discretion because he did not have an opportunity to object

following the imposition of sentence. See Johnson, 451 F.3d at 1242; Zinn, 321
F.3d at 1088. Here, the court neglected to follow the proper procedure for making

a guided departure under § 4A1.3 because it failed to “discuss each criminal

history category it passe[d] over en route to the category that adequately reflect[ed]



                                           4
the defendant’s past criminal conduct.” Gibson, 434 F.3d at 1252-53; see Klay,
376 F.3d at 1096. We therefore vacate Galindo’s sentence and remand the case for

resentencing.

      VACATED and REMANDED.




                                        5